DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicant’s amendments to the claims and arguments filed on May 13, 2022 have been received and entered. Claims 21 and 28 have been amended, while claims 1-20, 22-27 and 30 have been canceled. Claims 21, 28 and 29 are pending. 

Election/Restrictions
Applicant’s election of claims 21-22 (group IV) in the reply filed on April 5, 2019 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Upon further consideration election of species requirement is hereby withdrawn and all the non-elected species are rejoined with the elected invention. 
Claims 21, 28 and 29 are under consideration. 

Withdrawn-35 USC § 102 -necessitated by amendments 
Claims 21, 28 and 29 were rejected under 35 U.S.C. 102(b) as being anticipated by Yue et al (WO/2002/088322, IDS). Applicant’s amendments to the claim introducing “oligonucleotide molecule consisting of greater than 16 but no more than 50 contiguous nucleotides of a mutant nucleotide sequence of SEQ ID NO: 1”, obviates the basis of the rejection. Therefore, previous rejection of claims 21, 28 and 29 are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 21, 28 and 29 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhou et al (US20050026164, dated 02/03/2005). The rejection is withdrawn for the reasons discussed above. 

New-Claim Rejections - 35 USC § 102 -necessitated by amendments 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 21, 28 and 29 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cao et al (US20070243546, dated 10/18/2017, filed on 10/24/2017, EFD, 3/31/2006) as evidenced by Fodor et al (US 6582908, dated 6/24/2003).
Claim interpretation: recitation of the isolated oligonucleotide molecule containing the deletion mutation at 5’ or 3’ end would read on a contiguous nucleotide sequence of SEQ ID NO: 1. It is relevant to note that the first mutant sequence is a deletion mutation at nucleotide position at 357delC. Thus, claims as amended would read on a 17 mer contiguous nucleotides of SEQ ID NO: 1 that incorporates the deletion of 357delC.at the end of the 17mer contiguous nucleotides of the sequence that has 100% sequence identity to SEQ ID NO: 1 as mutant sequence. 
With respect to claims 21, 28 and 29, Cao et al teaches an isolated oligonucleotide consisting of the  greater than 16 contiguous nucleotides sequence of  a mutant nucleotide sequence of SEQ ID NO: 1.  It is disclosed that SEQ ID NO 153131 contains a nucleotide sequence  as set forth in AAGGACCTGAACGACAA that has 100% sequence identity containing a deletion mutation del357C relative to nucleotide of SEQ ID NO: 1 (see SEQ ID NO: 153131, see below and sequence search results).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
 It is further disclosed that sequence disclosed herein could be used as hybridization probes and detection using label (see para. 24), wherein the “label" is referred to a luminescent label, a light scattering label, a radioactive label or a molecule that interacts with a detectable label. (see para. 53). It is relevant to note Cao contemplated array probe of all possible combination (see para. 58)  as evidenced by Fodor (col.. 7, lines 16-20). Please note that the term kit is not accorded any patentable weight, as it is directed to a composition comprising the isolated oligonucleotide molecule of claim 21of the invention. The limitation that the kit may contains instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit. See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004).
Conclusion
No claims allowed. 
Matasuzaki et al (US20040146890, dated 07/29/2004). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632